UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:December 31, 2012 Date of reporting period:December 31, 2012 Item 1. Reports to Stockholders. Capital Advisors Growth Fund TacticalShares Dynamic Allocation Fund Annual Report December 31, 2012 CAPITAL ADVISORS GROWTH FUND January 31, 2013 Dear Shareholder, Stock markets around the world delivered strong returns in 2012 as several macro level risks evolved favorably throughout the year.Specifically, the risk of a break-up of the euro zone diminished substantially following policy actions from the European Central Bank (ECB).Economic data improved in China toward the end of the year, reducing fears of a hard-landing for the Chinese economy.Additionally, the stock market correctly anticipated that the U.S. economy would survive the passing of the “fiscal cliff” without disruption.The Capital Advisors Growth Fund invested cautiously around these “event” risks to deliver a gain of 12.74% in 2012, compared to gains of 16.00% and 15.26% for the Fund’s benchmarks, the S&P 500® Index and Russell 1000® Growth Index, respectively. The following data summarizes the Fund’s performance over various holding periods ending December 31, 2012 in comparison to the Fund’s relevant benchmarks: Periods Ending December 31, 2012 Russell 1000® Fund Growth Index S&P 500® Index 6-Months 6.09% 4.71% 5.95% 12-Months 12.74% 15.26% 16.00% 3-Years* 8.45% 11.35% 10.87% 5-Years* 1.85% 3.12% 1.66% 10-Years* 7.65% 7.52% 7.10% Inception (12/31/1999)* -0.12% -0.64% 1.66% Net Expense Ratio: 1.27%^Gross Expense Ratio 1.76% ^ Effective May 1, 2009, the Advisor has contractually agreed to waive a portion or all of its management fees and pay Fund expenses, until such contractual arrangement is terminated by the Trust’s Board of Trustees, to ensure that (excluding AFFE, taxes, interest and extraordinary expenses) the Net Annual Fund Operating Expenses do not exceed 1.25% of average daily net assets of the Fund through at least 4/30/13. * Annualized. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling 1-866-205-0523. 2 CAPITAL ADVISORS GROWTH FUND The Fund imposes a 2.00% redemption fee if shares are held for 7 days or less after purchase. Performance data does not reflect the redemption fee. If it had, returns would be reduced. PERFORMANCE ATTRIBUTION Both Apple Inc. (AAPL: $532.00) and Visa Inc. (V: $151.58), which contributed the most to the Fund’s return in 2011, were again the strongest performers in 2012.Both Visa and Apple remain market leaders in the rapidly growing areas of electronic commerce and mobile internet, respectively.We categorize both of these stocks as “Accelerated Growers” because we believe they are in the phase of their business lifecycle when growth seems sustainable at an accelerated rate of three-to-five times the growth rate for the overall economy. Wells Fargo & Co. is an example of our most conservative category, which we call a “Stable Earner.”These kinds of companies have established market positions and proven business models which has historically led to predictable earnings and cash flows.Wells Fargo has over 70 million customers, is the largest residential mortgage originator, the largest used car lender, the second largest private education finance lender, and is the number one small-business lender in the United States.The company has benefited from the economic recovery in the United States over the last 12 months, especially as housing and auto sales have rebounded strongly over the last year. The Fund’s biggest disappointments last year were Nokia Corp. (NOK: sold in 2012), Staples, Inc. (SPLS: sold in 2012) and Johnson Controls, Inc. (JCI: sold in 2012).Nokia stock suffered from market share losses in traditional mobile devices and its late entrance to the smart phone market.The Fund initiated its position in Nokia at a price of $5.43 per share, a level we felt reflected the risks and opportunities the company faced at the time.We underestimated the degree to which Nokia’s core business of selling feature phones would deteriorate while the company prepared for the launch of its next-generation smart phones in the fourth quarter.The Fund disposed of its position in the stock at $3.85 per share. Staples and Johnson Controls suffered company-specific challenges last year that contributed to the poor performance of these stocks.Staples suffered from weakness in the office supply industry and increasing online competition.Johnson Controls reduced its earnings guidance twice in 2012, citing global weakness in its key product categories.We sold the stock when industry peers did not experience similar headwinds. OUTLOOK The U.S. stock market looks attractive over the next 12-months.We acknowledge the first half of the year could be volatile as policy makers 3 CAPITAL ADVISORS GROWTH FUND negotiate the sequestration, a budget resolution and an increase in the national debt ceiling.However, it seems likely that fiscal policy can fade from the spotlight as the year progresses, allowing decision makers throughout the economy to break out of their recent holding patterns in pursuit of more productive activities. We remain deeply concerned about our nation’s unsustainable fiscal trajectory in the long-term.However, provided some progress is made to narrow the budget deficit in 2013, we don’t expect the U.S. fiscal position to trigger a panic in the financial markets in the coming year.The time horizon for such a panic is probably less than five years, however, if Washington doesn’t get its act together. Surprisingly, conditions in Europe provide a second reason for optimism in the near-term.Behind the scary headlines out of Europe, much progress has been made to relieve several pressure points in the euro crisis.The International Monetary Fund (IMF) currently expects most countries in the euro zone to run a primary budget surplus1 in 2013, including Greece, Italy, Portugal and Spain. Like the fiscal position in the U.S., the longer-term future for the euro zone seems more uncertain.A breakup of the currency bloc remains uncomfortably possible over the next five years.However, the news should be incrementally positive in 2013 because the drag from fiscal restraint should be lower relative to the recent past. Also, unlike last year at this time, programs are now in place at the European Central Bank (ECB) to backstop the banking system and arrest any panic that might erupt in the sovereign debt markets in the region.A sharp recovery in European bank stocks and a dramatic reduction in government bond yields in recent months suggest the programs put in place at the ECB last year are working. Fears of a “hard landing” in China have also subsided in the wake of better economic reports from the country in recent weeks.Equity markets in several emerging markets, including China, outperformed the U.S. stock market during the fourth quarter for the first time in several quarters. Lastly, the primary quantitative metrics we track (moving averages and credit spreads) are signaling a healthy climate for the stock market as of January 2013. 1 The “primary budget” refers to government revenues minus expenses, excluding interest payments on government debt.A primary budget surplus indicates that a nation’s fiscal position is improving, rather than deteriorating, even if the total budget remains in deficit. 4 CAPITAL ADVISORS GROWTH FUND Our approach with the Fund continues to include three broad strategies.First is to emphasize “blue chip”, dividend paying stocks like AT&T Inc. (T: $35.45) Eaton Corp. (ETN: $54.18), General Electric Co. (GE: $20.99), Johnson & Johnson (JNJ: $65.26), Microsoft Corp. (MSFT: $26.71), PepsiCo, Inc. (PEP: $67.89) and The Procter & Gamble Co. (PG: $66.71).Dominant global franchises like these may represent the best store of value among any asset class over the next several years, even if they experience some volatility along the way.Dividend payments from these companies seem well covered, and the yield is far better than the interest rates available in the U.S. Government Bond market. More importantly, a well-managed global business can adjust to the kinds of macro conditions that pose risk for most asset markets.If inflation becomes a problem in the developed world, these companies have pricing power to keep up with rising input costs.If deflation is the issue, these companies can cut costs to maintain profit margins.And if sluggish growth is the challenge, global businesses can take their activities to places in the world where growth is better. A second strategy we are using in the Fund is to focus on companies that we believe can grow.A growing business creates advantages for overcoming obstacles along the way.Growth creates opportunities to invest in the newest and best innovations to support the business.It helps to attract the most talented scientists, engineers and managers.Growth allows better choices when a business needs to adjust its cost structure, or modify its business model.In short, growth solves a lot of problems. We continue to believe the ongoing expansion of the mobile internet seems like a megatrend that can endure through any future path for the macro economy.Once connected to the mobile internet through a smart phone, most people never want to go back.These devices are becoming integral to the way people communicate and organize their lives.Rapid growth seems sustainable until a much larger percentage of the global population is connected relative to the current penetration rate for these devices. Beneficiaries of this megatrend in the Fund’s portfolio include Apple Inc. (AAPL: 419.89), Broadcom Corp. (BRCM: 32.00), Google Inc. (GOOG: $625.00), Qualcomm, Inc. (QCOM: $56.49), and the service providers, AT&T Inc. (T: 30.03) and Vodafone Group Plc (VOD: $26.90).Additionally, the Fund holds positions in other secular trends, including a potential rebound in the global auto market, which should benefit portfolio positions like General Motors (GM: $28.83) and Eaton Corp. (ETN: $59.54); and resource scarcity, which involves positions in National-Oilwell Varco, Inc. (NOV: $68.35), Occidental Petroleum Corp. (OXY: $76.61), Potash Corp. of Saskatchewan (POT: $41.40) and TransOcean Ltd. (RIG: 38.39). 5 CAPITAL ADVISORS GROWTH FUND The third element of the Fund’s strategy is risk management through cash reserves.The Fund maintained a higher than usual balance in money market assets in recent years out of respect for the higher-than-normal possibility of a disorderly macro event of one kind or another.We view cash as way to play defense and offense.Holding cash is defensive in that it has helped reduce volatility and downside risk for the Fund’s portfolio as a whole.However, cash is also a source of potential upside for the Fund whenever volatility creates opportunities in individual stocks. The Fund entered 2013 with a modest allocation to cash of approximately 7.2%.We expect cash to play a more limited role in the Fund’s strategy in 2013, but that could change if our outlook for a benign macro environment turns out to be overly optimistic. FUND HOLDINGS The ten largest holdings in the Fund as of December 31, 2012 were as follows: Security No. Shares Cost/Share Market/Share Portfolio % Wells Fargo & Co. Apple Inc. General Electric Co. BHP Billiton Limited Qualcomm, Inc. ABB LTD Vodafone Group Plc TransOcean Ltd. BlackRock, Inc. PepsiCo, Inc. Of the 33 common stocks held by the Fund as of December 31, 2012, the 10 largest holdings represented 46.9% of total assets.The Fund held 7.2% of its assets in interest bearing cash reserves as of December 31, 2012. A NOT-SO-BOLD PREDICTION… It is customary for annual mutual fund letters like this one to predict the stock market at this time of year.Capital Advisors’ contribution to this tradition is to predict that most peoples’ forecasts for 2013 will be wrong.This is not a particularly bold forecast on our part, since the consensus opinion about the stock market is frequently wrong.However, it is instructive to consider why this is so. One reason so many forecasts fail in the stock market is because they assume the future will be “average.”How many predictions have you heard for 2013 that fall within a point or two of 10%?The consensus forecast always clusters around 10% this time of year because that is the long-term average return for stocks over time. 6 CAPITAL ADVISORS GROWTH FUND Frequency of One-Year Returns Annualized Total Returns: 1900-2012 Source:Ibbotson; Capital Advisors, Inc. Unfortunately, average is a bad assumption for the stock market.Out of 112 calendar years between 1901 and 2012, the return for the U.S. stock market landed within one point of 10% just four times – in 1902 (9.44%), 1905 (10.67%), 1993 (10.08%), and 2004 (10.88%)2.Meanwhile, half of all years fell outside the boundary of plus-or-minus 16% (15% of outcomes below -16% and 34% above +16%), while two-thirds of all years landed outside the range of -10% (21% of outcomes) to +10% (48% of outcomes)3. The tendency for stocks to either do really well, or really poorly, seems particularly relevant to the outlook for 2013 because the dysfunctional management of our nation’s fiscal policy represents a potential catalyst that could push stocks sharply in either direction in the first few months of the year.More broadly, this data suggests that stocks tend to do better than most people expect during years when the economic and geopolitical backdrop remains stable, and considerably worse than expected in years that include a negative surprise on the economic or geopolitical front. LONGER-TERM OUTLOOK FOR STOCKS… It surprises many people to learn that “average” is also a bad assumption for long-term returns in the stock market.Out of 103 10-year holding periods between 1900 and 2012 (measured as of each calendar year-end), only 22 produced an annualized return between 8% and 12%, suggesting the odds of achieving an “average” outcome are only about one-in-five, even when the holding period lasts a decade. 2 Source:Ibbotson; Capital Advisors, Inc. 3 Source:Crestmont Research (www.CrestmontResearch.com) 7 CAPITAL ADVISORS GROWTH FUND Frequency of 10-Year Returns Annualized Total Returns: 1900-2012 Source:Crestmont Research (www.CrestmontResearch.com) As the chart above shows, the most common experience for 10-year holding periods has been less than 8.0% per annum (44% of periods between 1900 and 2012), while 35% of 10-year holding periods produced an above-average return of 12.0% or better4. IN SUMMARY… The Capital Advisors Growth Fund will continue to invest behind the thesis that slow economic growth will correlate to weaker profit growth and below-average total returns in the long-term, although we are more hopeful about 2013.Cyclical sectors like housing and autos seem poised to contribute to economic growth in 2013, after subtracting from growth for much of the past few years.Assuming we are right about fading attention on the fiscal cliff as the year progresses, it seems possible the economy might accelerate in the second half of the year as companies resume investing and hiring decisions that may have been deferred in 2012.We continue to emphasize high-quality “blue chip” stocks with above-average dividends and global business models that take advantage of faster growing developing economies.Stocks that offer a reasonable yield and a geographically diverse business model should deliver attractive total returns over the next several years. We continue to strive to deliver less volatility and lower downside risk relative to other large cap growth funds and indexes by incorporating a disciplined risk management process into the Fund’s overall stock selection process.When the market climate seems favorable, as measured objectively 4 Source:Crestmont Research (www.CrestmontResearch.com) 8 CAPITAL ADVISORS GROWTH FUND by its valuation, trend and risk level (as indicated by credit spreads in the bond market), we tilt the Fund more aggressively with stocks in our “Accelerated Grower,” and “Emerging Franchise,” categories.When the market climate deteriorates, we shift the portfolio in the opposite direction with more “Stable Earners” and higher cash reserves. The Fund entered 2013 positioned more aggressively than had been the norm over the past three years.We expect to position the Fund for a healthy stock market environment as long as the geopolitical climate remains stable and our risk indicators remain positive. As always, we appreciate the trust you have placed with the Capital Advisors Growth Fund. Keith C. Goddard, CFA Channing S. Smith, CFA Chief Investment Officer/ Portfolio Manager Portfolio Manager Capital Advisors Growth Fund Capital Advisors Growth Fund Managing Director, CEO, Capital Advisors, Inc. Capital Advisors, Inc. Investment performance reflects voluntary fee waivers in effect.In the absence of such waivers, total return would be reduced. Opinions expressed are those of Keith C. Goddard and Channing S. Smith, and are subject to change, are not guaranteed, and should not be considered investment advice. The S&P 500® Index is an unmanaged, capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. The Russell 1000® Growth Index is a market-cap weighted index of common stocks incorporated in the U.S. and its territories.This index measures the performance of companies within the Russell 1000 Index with higher price-to-book ratios and higher forecasted growth values. Indices are not available for direct investment and do not incur expenses. Fund holdings and/or sector weightings are subject to change and should not be considered a recommendation to buy or sell a security.Please refer to the schedule of investments for more complete holding information. Mutual fund investing involves risk. Principal loss is possible. Growth stocks typically are more volatile that value stocks, however, value stocks have a lower expected growth rate in earnings and sales. The Fund invests in foreign securities which involves political, economic and currency risks, greater volatility and differences in accounting methods. Investments in money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. Although these funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in these funds. 9 TACTICALSHARES DYNAMIC ALLOCATION FUND February 7, 2013 Dear Shareholder, The TacticalShares Dynamic Allocation Fund was launched on August 10, 2012, and advanced 3.73% for the period from its inception (8/10/12) through the end of the fiscal year on December 31, 2012.This compares to a gain of 6.45% for the Fund’s primary benchmark, the S&P Global Broad Market Index, for the same period. The following data summarizes the Fund’s performance over various holding periods ending December 31, 2012 in comparison to the Fund’s relevant benchmark: Period Ending December 31, 2012 S&P Global Broad Fund Market Index 1-Month 2.57% 2.54% 3-Months 2.50% 3.20% Inception (8/10/2012) 3.73% 6.45% Net Expense Ratio: 1.65%^Gross Expense Ratio 2.06% ^ The Advisor has contractually agreed to waive a portion or all of its management fees and pay Fund expenses to ensure that the Net Annual Fund Operating Expenses (excluding estimated AFFE of 0.40%, taxes, interest and extraordinary expenses) do not exceed 1.25% of average daily net assets of the Fund through at least August 31, 2013. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling 1-866-205-0523. The Fund imposes a 1.00% redemption fee if shares are held for 30 days or less after purchase. Performance data does not reflect the redemption fee. If it had, returns would be reduced. Recent performance and activity in the Fund is always driven by the Fund’s objective investment process.As a reminder, the Fund invests in four primary asset sectors: domestic equities, international equities, emerging markets and natural resources.To gain access to the four asset sectors, the portfolio invests in up to 50 exchange traded funds (ETFs) that in our opinion represent the primary constituents of each of the four markets.The strategy uses a proprietary, moving average-based model to systematically 10 TACTICALSHARES DYNAMIC ALLOCATION FUND adjust its risk exposure to each of the 50 ETFs on a monthly basis.There are no subjective overrides or inputs into the model. This process allows the Fund’s risk profile to dynamically adjust to prevailing market conditions based on objective signals from market prices.When the global equity markets have been trending upward, we expect many of the 50 ETFs to be included in the portfolio.When the recent trend has been negative in the global risk markets, we expect the Fund’s allocation to fixed income and cash reserves to increase as ETFs are sold from the portfolio in response to these negative trends. A brief correction in global equity markets in the fourth quarter of 2012 triggered the sale of several ETFs from the Fund’s portfolio in October and November, including domestic industry sectors for Technology, Utilities, Energy, Consumer Goods and Basic Materials, country ETFs for Brazil, Chile, Russia, and South Africa, and natural resource sectors for Coal, Energy, Precious Metals and Water. By the end of November, the Fund held 37% of its portfolio in cash and short-term reserves.At the time this seemed like a prudent position in advance of the pending “fiscal cliff” negotiations in Washington.Had markets reacted negatively to the outcome of the “fiscal cliff” debate, the Fund’s allocation to cash and reserves was large enough to make a positive difference in its downside risk.Yet the Fund’s 63% exposure to risk markets was also sufficient to participate in a rally in the event of a favorable resolution to the policy debate. We know in hindsight that markets rallied strongly from mid-November of 2012 through January of 2013, as the worst-case-scenario for Washington policy was avoided.The Fund lagged its global equity benchmark in the early phase of this rally due to its defensive positions relative to the benchmark.Yet the rally triggered successive buy signals among the 50 risk market ETFs in the Fund’s investment universe, allowing for healthy gains for the Fund in December. PERFORMANCE ATTRIBUTION The following three ETFs were the biggest contributors to performance (8/31/12-12/31/12): -iShares FTSE China 25 Index ETF -iShares South Korea Index ETF -iShares S&P Global Timber & Forestry ETF 11 TACTICALSHARES DYNAMIC ALLOCATION FUND The following three ETFs were the biggest detractors to performance (8/31/12-12/31/12): -iShares Brazil Index ETF -iShares Dow Jones US Basic Materials ETF -iShares MSCI Russia Index ETF OUTLOOK We believe the Fund’s rules-based, trend following investment process offers an objective snapshot of the state of the global equity markets at any given time.Individual countries and industry sectors that exhibit uptrend characteristics are added to the portfolio, while those sectors and countries that exhibit a downtrend are removed from the portfolio, according to our rules-based process. As of December 31, 2012, the Fund was approximately 87.5% invested in the equity markets, with the remainder in cash and short-term U.S. Government Bond ETFs.This 87% in the equity markets was spread across 44 ETFs. The Fund’s positioning is clearly representative of the positive equity market performance during the last few weeks of 2012, as the vast majority of the underlying holdings in the Fund were trading above their moving average indicators.The noteworthy sectors and countries that were not in the portfolio at the end of the year include: U.S. Utilities, the U.S. Technology Sector, Global Energy, Silver Miners, Gold Miners, and Energy Services. FUND HOLDINGS The ten largest holdings in the Fund as of December 31, 2012 were as follows: Portfolio Holding Percentage Weighting Schwab Short-Term U.S. Treasury ETF Market Vectors Agribusiness ETF iShares Barclays Intermediate Government/Credit Bond Fund iShares MSCI Global Select Metals & Mining Producers Fund iShares MSCI United Kingdom Index Fund iShares FTSE China 25 Index Fund iShares MSCI Japan Index Fund iShares MSCI Brazil Index Fund iShares Dow Jones U.S. Oil & Gas Exploration & Production Index Fund iShares MSCI South Korea Index Fund 12 TACTICALSHARES DYNAMIC ALLOCATION FUND As of December 31, 2012, the 10 largest holdings represented 39.5% of total assets. The Fund continues to be diversified across sectors, geographies, and holdings.As of December 31, 2012, the Fund’s exposure to the four primary asset markets was as follows: Equity Sector Allocation Percentage Weighting Developed Markets U.S. Equity Sectors Emerging Markets Natural Resources Cash/Short-Term Bond IN SUMMARY… The Fund’s investment process seeks to accomplish two investment goals.First, the strategy seeks to take advantage of a material difference in the distribution of monthly returns for many risk assets in months following a positive moving average reading (i.e., the asset is trading above its moving average) compared to months following a negative moving average measurement.The historical record of many asset sectors demonstrates that average monthly returns have been higher, and the frequency of negative returns has been lower, in months following a positive moving average reading versus a negative reading. The second goal is to reduce the likelihood of experiencing a significant drawdown in the principal value of the portfolio during secular bear markets for various asset sectors.The discipline of selling any of the Fund’s 50 risk market ETFs when they cross below their moving average may allow the Fund to avoid a further decline in those ETFs whenever a short-term correction evolves into a secular bear market for a given country or industry sector. By applying a binary allocation target to 50 sub-sectors of the global equity markets, the Fund seeks to deliver a different pattern of returns compared to static benchmarks for these markets.Since the binary allocation targets are driven by trend-following signals, investors in the Fund should expect a reasonably high correlation to the global equity markets during broad advances for these markets because most of the Fund’s 50 ETFs are likely to trade above their moving average during a sustained uptrend.The Fund should exhibit low correlation to the global equity markets during broad downturns because many of the 50 ETFs would likely trade below their moving average under these conditions. 13 TACTICALSHARES DYNAMIC ALLOCATION FUND The cost for these very favorable correlation characteristics is borne during trendless market conditions, when short-term volatility frequently triggers false signals in the portfolio that can reduce the Fund’s return relative to its benchmark.These periods are inevitable and unavoidable, yet we don’t worry about their long-term impact on the Fund’s results as long as the strategy performs as expected during secular bull and bear market cycles for global equities. As always, we appreciate the trust you have placed with the TacticalShares Dynamic Allocation Fund. Keith C. Goddard, CFA Channing S. Smith, CFA Portfolio Manager Portfolio Manager TacticalShares Dynamic TacticalShares Dynamic Allocation Fund Allocation Fund CEO, Capital Advisors, Inc. Managing Director, Capital Advisors, Inc. Monty L. Butts John J. Hastings Portfolio Manager Portfolio Manager TacticalShares Dynamic TacticalShares Dynamic Allocation Fund Allocation Fund Managing Director, Vice President, Capital Advisors, Inc. Capital Advisors, Inc. Investment performance reflects voluntary fee waivers in effect.In the absence of such waivers, total return would be reduced. Opinions expressed are those of Keith C. Goddard, Channing S. Smith, Monty L. Butts and John J. Hastings, and are subject to change, are not guaranteed, and should not be considered investment advice. The S&P Global Broad Market Index, comprised of the S&P Developed Broad Market Index and S&P Emerging Broad Market Index, is a comprehensive, rules-based index measuring global stock market performance. The S&P Global BMI covers approximately 10,000 companies in 46 14 TACTICALSHARES DYNAMIC ALLOCATION FUND countries, and is calculated daily in six standard currency offerings plus the local currencies: USD, EUR, GBP, JPY, AUD, CAD, and LCL. Indices are not available for direct investment and do not incur expenses. Fund holdings and/or sector weightings are subject to change and should not be considered a recommendation to buy or sell a security.Please refer to the schedule of investments for more complete holding information. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in foreign securities which involves political, economic and currency risks, greater volatility and differences in accounting methods. These risks are greater for emerging markets. Because the funds invest in ETFs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. The Fund’s assets will be allocated to ETFs invested in commodities and commodity linked instruments. Investments in commodities, such as gold, or commodity linked instruments, such as futures contracts, options on futures contracts, options and swaps, will subject the Fund’s portfolio to volatility that may also deviate from the price movements in equity and fixed income securities. Fixed income securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment. Diversification does not assure a profit or protect against a loss in a declining market. Correlation is a statistical measure of how two securities move in relation to each other. Binary Allocation Target: The Fund seeks to replicate the composition of the four TacticalShares Indices, including the ETFs or similar ETFs comprising the indices and the fixed target weight of each ETF. The fixed target weight of each ETF is pre-defined in the TacticalShares Indices methodology, which is based upon a binary investment strategy. Each individual ETF will be either be fully invested in an equity-based ETF according to the pre-defined weighting, if the particular ETF is trading above its pre-defined moving average on its monthly measurement day or fully invested in a distinct short-term government bond ETF, if the particular ETF is trading below its pre-defined moving average on its monthly measurement day. References to other funds should not be interpreted as an offer of these securities. 15 CAPITAL ADVISORS GROWTH FUND Comparison of the change in value of a $10,000 investment in the Capital Advisors Growth Fund versus the S&P 500® Index and the Russell 1000® Growth Index. Average Annual Total Return1 One Year Five Year Ten Year Capital Advisors Growth Fund 12.74% 1.85% 7.65% S&P 500® Index 16.00% 1.66% 7.10% Russell 1000® Growth Index 15.26% 3.12% 7.52% Performance data quoted represents past performance and is no guarantee of future results.The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-866-205-0523. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares.Indices do not incur expenses and are not available for investment.Performance data shown does not reflect the 2.00% redemption fee imposed on shares held for 7 days or less.If it did, total returns would be reduced. 1 Average Annual Total Return represents the average change in account value over the periods indicated. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. The Russell 1000® Growth Index is a market-cap weighted index of common stocks incorporated in the U.S. and its territories.This index measures the performance of companies within the Russell 1000® Index with higher price-to-book ratios and higher forecasted growth values. 16 TACTICALSHARES DYNAMIC ALLOCATION FUND Comparison of the change in value of a $100,000 investment in the TacticalShares Dynamic Allocation Fund - Institutional Class versus the S&P Global Broad Market Index. Since Inception1 TacticalShares Dynamic Allocation Fund - Institutional Class 3.73% S&P Global Broad Market Index 6.45% Performance data quoted represents past performance and is no guarantee of future results.The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-866-205-0523. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares. Indices do not incur expenses and are not available for investment.Performance data shown does not reflect the 1.00% redemption fee imposed on shares held for 30 days or less.If it did, total returns would be reduced. The S&P Global Broad Market Index is a comprehensive, rules-based index measuring global stock market performance.It represents the only global index suite with a transparent, modular structure that has been fully float adjusted since its inception in 1989. 1 The Fund commenced operations on August 10, 2012. 17 CAPITAL ADVISORS FUNDS EXPENSE EXAMPLE at December 31, 2012 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period indicated for each Fund and held for that entire period. Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.25% per the operating expenses limitation agreement for the Capital Advisors Growth Fund and the TacticalShares Dynamic Allocation Fund.Although the Funds charge no sales load or transaction fees, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), 18 CAPITAL ADVISORS FUNDS EXPENSE EXAMPLE at December 31, 2012 (Unaudited), Continued redemption fees, or exchange fees.Therefore, the second set of lines of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Capital Advisors Growth Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/12 12/31/12 (7/1/12 – 12/31/12) Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/366 days to reflect the one-half year expense. TacticalShares Dynamic Allocation Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 8/10/12 12/31/12 (8/10/12 – 12/31/12) Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 144 (days in most recent fiscal half-year)/366 days to reflect the one-half year expense. 19 CAPITAL ADVISORS FUNDS SECTOR ALLOCATION OF PORTFOLIO ASSETS – December 31, 2012 (Unaudited) Capital Advisors Growth Fund TacticalShares Dynamic Allocation Fund Percentages represent market value as a percentage of total investments. 20 CAPITAL ADVISORS GROWTH FUND SCHEDULE OF INVESTMENTS at December 31, 2012 Shares COMMON STOCKS - 94.29% Value Agricultural Chemicals - 1.89% Potash Corporation of Saskatchewan, Inc. - ADR $ Air Delivery & Freight Services - 1.91% FedEx Corp. Application Software - 3.01% Microsoft Corp. Asset Management - 3.33% BlackRock, Inc. Auto Manufacturers - Major - 2.73% General Motors Co.* Business Services - 2.17% Visa, Inc. - Class A Catalog & Mail Order Houses - 1.67% Amazon.com, Inc.* Conglomerates - 4.35% General Electric Co. Data Storage Devices - 3.51% EMC Corp.* Diversified Electronics - 2.23% TE Connectivity Ltd.# Drug Delivery - 2.62% Valeant Pharmaceuticals International, Inc.*# Drug Manufacturers - 2.11% Johnson & Johnson The accompanying notes are an integral part of these financial statements. 21 CAPITAL ADVISORS GROWTH FUND SCHEDULE OF INVESTMENTS at December 31, 2012, Continued Shares Value Independent Oil & Gas - 4.15% Chesapeake Energy Corp. $ EOG Resources, Inc. Industrial Electrical Equipment - 6.67% ABB Ltd. - ADR Eaton Corp. PLC# Industrial Metals & Minerals - 4.13% BHP Billiton Ltd. - ADR Internet Information Provider - 2.78% Google, Inc. - Class A* Major Integrated Oil & Gas - 1.95% Occidental Petroleum Corp. Medical Instruments & Supplies - 4.91% Baxter International, Inc. Covidien PLC# Money Center Banks - 5.19% Wells Fargo & Co. Oil & Gas Drilling & Exploration - 3.53% Transocean Ltd.# Oil & Gas Equipment & Services - 2.14% National Oilwell Varco, Inc. Personal Computers - 4.98% Apple, Inc. Personal Products - 2.05% Procter & Gamble Co. The accompanying notes are an integral part of these financial statements. 22 CAPITAL ADVISORS GROWTH FUND SCHEDULE OF INVESTMENTS at December 31, 2012, Continued Shares Value Processed & Packaged Goods - 3.05% PepsiCo, Inc. $ Restaurants - 2.17% Yum! Brands, Inc. Semiconductor - Equipment & Materials - 2.94% Applied Materials, Inc. Semiconductor - Integrated Circuits - 5.80% Broadcom Corp. - Class A Qualcomm, Inc. Telecommunication Services/Domestic - 6.32% AT&T, Inc. Vodafone Group PLC - ADR Total Common Stocks (Cost $23,442,604) SHORT-TERM INVESTMENTS - 7.25% Fidelity Institutional Money Market Government Portfolio, Class I, 0.01%† (Cost $2,018,279) Total Investments in Securities (Cost $25,460,883) - 101.54% Liabilities in Excess of Other Assets - (1.54)% ) Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. † Rate shown is the 7-day annualized yield as of December 31, 2012. ADR - American Depository Receipt The accompanying notes are an integral part of these financial statements. 23 TACTICALSHARES DYNAMIC ALLOCATION FUND SCHEDULE OF INVESTMENTS at December 31, 2012 Shares EXCHANGE-TRADED FUNDS - 93.36% Value Developed Markets - 22.60% iShares MSCI Australia Index Fund $ iShares MSCI Belgium Capped Investable Market Index Fund iShares MSCI France Index Fund iShares MSCI Germany Index Fund iShares MSCI Hong Kong Index Fund iShares MSCI Ireland Capped Investable Market Index Fund iShares MSCI Isreal Capped Investable Market Index Fund iShares MSCI Italy Index Fund iShares MSCI Japan Index Fund iShares MSCI Netherlands Investable Market Index Fund iShares MSCI Singapore Index Fund iShares MSCI Spain Index Fund iShares MSCI Sweden Index Fund iShares MSCI Switzerland Index Fund iShares MSCI United Kingdom Index Fund Emerging Markets - 23.56% iShares FTSE China 25 Index Fund iShares MSCI All Peru Capped Index Fund iShares MSCI Brazil Index Fund iShares MSCI Chile Investable Market Index Fund iShares MSCI Indonesia Investable Market Index Fund iShares MSCI Malaysia Index Fund iShares MSCI Mexico Investable Market Index Fund iShares MSCI Poland Investable Market Index Fund iShares MSCI Russia Capped Index Fund iShares MSCI South Africa Index Fund iShares MSCI South Korea Index Fund iShares MSCI Taiwan Index Fund iShares MSCI Thailand Investable Market Index Fund The accompanying notes are an integral part of these financial statements. 24 TACTICALSHARES DYNAMIC ALLOCATION FUND SCHEDULE OF INVESTMENTS at December 31, 2012, Continued Shares Value Emerging Markets - 23.56%, Continued iShares MSCI Turkey Investable Market Index Fund $ iShares S&P India Nifty 50 Index Fund Natural Resources - 16.98% iShares Dow Jones U.S. Oil & Gas Exploration & Production Index Fund iShares MSCI Global Select Metals & Mining Producers Fund iShares S&P Global Timber & Forestry Index Fund Market Vectors Agribusiness ETF Market Vectors Coal ETF PowerShares Global Water Portfolio Treasuries/Investment Grade Bonds - 11.88% iShares Barclays 1-3 Year Treasury Bond Fund iShares Barclays Intermediate Government/Credit Bond Fund Schwab Short-Term U.S. Treasury ETF U.S. Equity Sectors - 18.34% Consumer Staples Select Sector SPDR Fund Energy Select Sector SPDR Fund iShares Dow Jones U.S. Consumer Services Sector Index Fund iShares Dow Jones U.S. Financial Sector Index Fund iShares Dow Jones U.S. Healthcare Sector Index Fund iShares Dow Jones U.S. Industrial Sector Index Fund iShares Dow Jones U.S. Telecommunications Sector Index Fund Materials Select Sector SPDR Trust Total Exchange-Traded Funds (Cost $15,321,411) The accompanying notes are an integral part of these financial statements. 25 TACTICALSHARES DYNAMIC ALLOCATION FUND SCHEDULE OF INVESTMENTS at December 31, 2012, Continued Shares SHORT-TERM INVESTMENTS - 6.38% Value Fidelity Institutional Money Market Government Portfolio, Class I, 0.01%† (Cost $1,095,374) $ Total Investments in Securities (Cost $16,416,785) - 99.74% Other Assets in Excess of Liabilities - 0.26% Net Assets - 100.00% $ ETF - Exchange-Traded Fund † Rate shown is the 7-day annualized yield as of December 31, 2012. The accompanying notes are an integral part of these financial statements. 26 CAPITAL ADVISORS FUNDS STATEMENTS OF ASSETS AND LIABILITIES at December 31, 2012 TacticalShares Capital Advisors Dynamic Growth Fund Allocation Fund ASSETS Investments, at value (cost $25,460,883 and $16,416,785, respectively) $ $ Cash — Receivables: Securities sold — Fund shares issued — Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Securities purchased Distribution payable — Due to advisor Audit fees Shareholder reporting Transfer agent fees and expenses Administration and fund accounting fees Distribution fees — Pricing fees — Chief Compliance Officer fee Custodian fees Legal fees Accrued other expenses Total liabilities NET ASSETS $ $ CALCULATION OF NET ASSET VALUE PER SHARE Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income — Accumulated net realized loss on investments ) ) Net unrealized appreciation on investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 27 CAPITAL ADVISORS FUNDS STATEMENTS OF OPERATIONS For the period ended December 31, 2012 TacticalShares Capital Advisors Dynamic Growth Fund Allocation Fund* INVESTMENT INCOME Income Dividends (net of foreign tax withheld of $5,951 and $0, respectively) $ $ Interest 36 Total income Expenses Advisory fees (Note 4) Administration and fund accounting fees (Note 4) Distribution fees (Note 5) — Transfer agent fees and expenses (Note 4) Registration fees Audit fees Legal fees Chief Compliance Officer fee (Note 4) Trustee fees Shareholder reporting Custody fees (Note 4) Miscellaneous fees Insurance — Pricing fees — Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) ) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain/(loss) from investments ) Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ * The TacticalShares Dynamic Allocation Fund commenced operations on August 10, 2012. The accompanying notes are an integral part of these financial statements. 28 CAPITAL ADVISORS GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended December 31, 2012 December 31, 2011 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on investments ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Includes undistributed net investment income of $ $
